OPINION OF THE COURT
Memorandum.
The appeal should be dismissed, without costs.
Petitioner was afforded the opportunity to stay the Erie County proceeding pending the determination of this appeal, but declined to post the requisite undertaking. That court in the interim without objection having ruled on the merits of the underlying issues for the litigation of which the motion for a change of venue to Kings County had been brought, the matter is now moot.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Appeal dismissed.